          Case 2:20-cv-01763-NIQA Document 11 Filed 05/27/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
JAMES EVERETT SHELTON,                     :
individually and on behalf of all others   :
similarly situated,                        : No. 2:20-cv-01763
                                           :
              Plaintiff,                   :
     v.                                    :
                                           :
COMCAST CORPORATION and                    :
COMCAST CABLE                              :
COMMUNICATIONS, LLC,                       :
                                           :
              Defendants.

                           WITHDRAWAL OF APPEARANCE
      Kindly withdraw the appearance of Michael W. McTigue Jr. on behalf of

Comcast Corporation and Comcast Cable Communications, LLC in the above

referenced action.




Dated: May 27, 2020                         /s/ Michael W. McTigue Jr.
                                             Michael W. McTigue Jr.
                                             COZEN O'CONNOR
                                             One Liberty Place
                                             1650 Market Street, Suite 2800
                                             Philadelphia, PA 19103
                                             Phone: (215) 665-2093
                                             mmctigue@cozen.com
        Case 2:20-cv-01763-NIQA Document 11 Filed 05/27/20 Page 2 of 2




                           CERTIFICATE OF SERVICE
      I hereby certify that on this 27th day of May, 2020, I caused the foregoing

Withdrawal of Appearance to be filed electronically using the Court’s electronic

filing system, and that the filing is available to counsel for all parties for

downloading and viewing from the electronic filing system.




                                                /s/ Michael W. McTigue Jr.
                                                 Michael W. McTigue Jr.
